U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30058 AMERICAN WENSHEN STEEL GROUP, INC. (Name of Registrant as Specified in its Charter) Delaware 04-2621506 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o Chan & Zhang, LLP, 18725 E. Gale Avenue, Suite 250, City of Industry, CA 91748 (Address of Principal Executive Offices) Issuer's Telephone Number: (626) 581-2266 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 24, 2010 Common Stock:20,478,400 shares AMERICAN WENSHEN STEEL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MARCH 31, 2010 INDEX TO THE CONSOLIDATED FINANCIAL STATEMENTS Page Item 1. Financial Statements : Consolidated Balance Sheets (Unaudited) as of March 31, 2010 and September 30, 2009 3 Consolidated StatementsofOperations (Unaudited) for the three and six months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows ( Unaudited) for the six months ended March 31, 2010 and 2009 5 Notes to the Unaudited Consolidated Financial Statements 6-19 2 AMERICAN WENSHEN STEEL GROUP, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of March 31, 2010 September 30, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Other receivable, net Inventory, net of reserve for obsolescence Total Current Assets Property, Plant & Equipment, net Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expense $ $ Other payable Tax payable Due to related party Total Current Liabilities Stockholders' Equity / (Defiicit) Common stock $0.001 par value, 100,000,000 shares authorized 20,478,400 shares issued and outstanding Additional paid-in capital Other comprehensive income Accumulated deficit ) ) Total Stockholders' equity (deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 3 AMERICAN WENSHEN STEEL GROUP, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the six months ended March 31, March 31, Net sales $ Cost of sales Gross profit (loss) ) ) Operating expenses Selling and marketing 0 13 General and administrative Total operating expenses Income (Loss) from operations ) Non-operating expenses Other expenses 18 4 21 31 Net Income (loss) from continuing operations before income tax ) Income tax - Net Income (loss) from continuing operations ) Income (Loss) from the operation of the entity spun off - - ) Net Income (Loss) Other Comprehensive Income (loss) Foreign currency translation gain (loss) ) ) - ) Net comprehensive Income (loss) $ ) $ ) $ ) $ ) Net Income (Loss) per share from continuing operations $ ) $ ) $ ) $ ) Net Income (Loss) per share from entity spun off $ ) Basic & Diluted Earning per share* $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding* *Basic and diluted shares are the same because there are no anti dilutive effects The accompanying notes are an integral part of these unaudited consolidated financial statements 4 AMERICAN WENSHEN STEEL GROUP, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ ) $ ) Adjustments to reconcile net loss from operations to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt - Stock option expenses Changes in assets and liabilities: (Increase) / decrease in assets: Accounts receivable ) Other receivable Inventories ) ) Other current assets - Increase / (decrease) in current liabilities: Accounts payable and accrued expenses Other payable ) Tax payable ) ) Net cash used in operating activities from continuing operations ) ) Net cash provided by operating activities of the entity spun off - Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) - Net cash used in investing activities from continuing operations ) - Net cash provided by (used in) investing activities of the entity spun off - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from related parties, net ) Net cash provided by financing activities from continuing operations ) Effect of exchange rate on cash & cash equivalent 9 ) Net increase/(decrease) in cash & cash equivalents ) ) Cash & cash equivalents - beginning of year Cash & cash equivalents - end of year $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Interest $
